Citation Nr: 1004453	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-20 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a positive 
tuberculin (TB) tine test.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to 
November 1991.  In a December 1992 Administrative Decision, 
it was determined that only the Veteran's period of service 
from June 22, 1982, to June 21, 1986, may be considered for 
the purposes of awarding VA benefits.  It was additionally 
noted that the Veteran was barred from VA benefits for his 
period of service from June 22, 1986, to November 30, 1991, 
when he was discharged under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDING OF FACT

A positive TB tine test is not a disability subject to 
service connection; there is no evidence that the Veteran 
experiences any current disability as a result of his in-
service positive TB tine test; and active tuberculosis did 
not manifest within three years of service discharge.


CONCLUSION OF LAW

A positive TB tine test is not a disability for which 
compensation may be granted; a disability as a result of a 
positive TB tine test was not incurred in or aggravated by 
the Veteran's active duty military service; and active 
tuberculosis may not be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 
5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on the claim for VA benefits.  

Relevant to the claim decided herein, the Board finds that 
VA has satisfied its duty to notify under the VCAA.  In this 
regard, a July 2005 letter, sent prior to the initial 
unfavorable AOJ decision issued in January 2006, advised the 
Veteran of the evidence and information necessary to 
substantiate his service connection claim as well as his and 
VA's respective responsibilities in obtaining such evidence 
and information.  

The Board observes that the Veteran was not informed of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with 
Dingess/Hartman, supra.  Despite the inadequate notice 
provided to the Veteran on these two elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the Veteran has been 
prejudiced thereby).  In this regard, because the Board 
concludes herein that the preponderance of the evidence is 
against the Veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Relevant to the duty to assist, the Veteran's service 
personnel and treatment records, VA treatment records, and a 
statement from the Veteran's private physician, Dr. 
Polansky, have been obtained and considered.  The Veteran 
has not identified any additional, outstanding records 
necessary to decide his pending appeal.  

The duty to assist also provides that VA will afford a 
claimant a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  The threshold for establishing the third 
element is low for there need only be evidence that 
"indicates" that there "may" be a nexus between the current 
disability and military service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that providing the Veteran with a VA 
examination relevant to his claim of entitlement to service 
connection for a positive TB tine test is not necessary to 
decide the claim.  Specifically, under VA regulations and 
case law, a positive TB tine test is not a disability 
subject to service connection.  Moreover, the Veteran has 
not alleged, nor does the record show, that he experiences 
any current disability as a result of his in-service 
positive TB tine test.  Therefore, a remand in order to 
provide the Veteran a VA examination is not warranted.

Thus, the Board finds that VA has fully satisfied the duty 
to assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).  
VA has satisfied its duty to inform and assist the Veteran 
at every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claim.

II.  Analysis

The Veteran claims that he had a positive TB tine test 
during his military service and, as such, service connection 
is warranted.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
[(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including active tuberculosis to a degree 
of 10 percent within three years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). 

The Board observes that the Veteran is barred from VA 
benefits for the period of service from June 22, 1986, to 
November 30, 1991, and, therefore, any disability incurred 
during such period is not subject to compensation.  

The Veteran's service treatment records reflect that, in 
November 1984, he had a positive TB tine test.  
Specifically, it was noted that he tested positive for 
purified protein derivative (PPD) of tuberculin.  At such 
time, the Veteran denied exposure to a patient with active 
tuberculosis and was noted to be asymptomatic.  The 
assessment was PPD convertor.  The Veteran was placed on 
isoniazid (INH) for one year as a prophylactic treatment.  
Service treatment records and post-service medical records 
are negative for active tuberculosis as well as any 
disability related to his positive TB tine test.  

As the Veteran has never had active tuberculosis, the Board 
finds that presumptive service connection for such disease 
is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Additionally, a positive TB tine test is not a disability 
subject to service connection.  Rather, such is a test 
result.  "Disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  See 38 C.F.R. 
§ 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  

In the instant case, the Veteran has not alleged, nor does 
the record show, that he experiences any current disability 
as a result of his in-service positive TB tine test.  
Therefore, in the absence of proof of a present disability, 
there can be no valid claim for service connection.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Veteran's claim of entitlement to service connection for a 
positive TB tine test must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a positive TB tine test.  As such, 
that doctrine is not applicable in the instant appeal, and 
his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a positive TB tine test is denied.


REMAND

The Veteran contends that he has hepatitis C as a result of 
his military service.  The Board again observes that the 
Veteran is barred from VA benefits for the period of service 
from June 22, 1986, to November 30, 1991, and, therefore, 
any disability incurred during such period is not subject to 
compensation.  

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  As the 
Veteran was not provided with notice of the information and 
evidence necessary to establish a disability rating and an 
effective date for his claim of entitlement to service 
connection for hepatitis C in accordance with 
Dingess/Hartman, supra, a remand is necessary to provide the 
Veteran with proper VCAA notice.  

The Board notes that the Veteran was discharged from his 
second period of service on November 30, 1991, under other 
than honorable conditions due to drug abuse, which was 
determined to be willful and persistent misconduct.  
However, during his first period of service, from June 22, 
1982, to June 21, 1986, the record shows that he had a 
positive TB tine test in November 1984.  As such, he was 
placed on INH for one year as a prophylactic treatment.  In 
February 1985, the Veteran indicated that he was having 
difficulty taking the INH as it upset his stomach.  In 
January 1986, it was indicated that he had been on INH for 
one year.  

Post-service VA treatment records reflect that, while 
hospitalized from October 1991 to December 1991, the Veteran 
was diagnosed with acute hepatitis C without hepatic coma.  
Laboratory data reveals that the Veteran's hepatitis panel 
was non-reactive, but his hepatitis C antibody was 
repeatedly reactive.   Furthermore, it was noted that the 
Veteran's elevated liver function tests were probably 
secondary to chronic alcoholic liver disease, but may also 
be the result of one year's treatment with INH and Rifampin.  
Additionally, an October 2006 statement from the Veteran's 
private physician, Dr. Polansky, reflects that he had 
treated the Veteran since 1994 and the Veteran had initially 
presented with hepatitis C as a preexisting illness.

Therefore, as the Veteran's service treatment records 
reflect that he was treated for one year during his military 
service with INH and the evidence indicates his current 
hepatitis C may be related to such treatment, the Board 
finds that a remand is necessary in order to afford the 
Veteran a VA examination so as to determine the nature and 
etiology of his hepatitis C. 

Additionally, the Board finds that a remand is necessary in 
order to obtain outstanding treatment records.  In this 
regard, the Veteran submitted an October 2006 statement from 
Dr. Polansky, who indicated that he had been treating the 
Veteran since 1994.  None of Dr. Polansky's records are 
contained in the claims file.  As such, the Veteran should 
be requested to identify all treatment providers for his 
hepatitis C and all records, to include those from Dr. 
Polansky, should be obtained for consideration in the 
Veteran's appeal.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish a disability rating and an 
effective date in accordance with 
Dingess/Hartman, supra.

2.  Request that the Veteran identify any 
treatment for his hepatitis C.  After 
securing any necessary authorization 
forms, obtain all identified records not 
already contained in the claims file, to 
specifically include records from Dr. 
Polansky.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After completing the above, the 
Veteran should be afforded an appropriate 
VA examination in order to determine the 
etiology of his hepatitis C.  The examiner 
should review the claims file.  Any 
additional evaluations, studies, and tests 
deemed necessary by the examiner should be 
conducted.  The examiner should offer an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not 
(i.e., at least a 50 percent probability) 
that the Veteran's hepatitis C is related 
to his period of military service from 
June 22, 1982, to June 21, 1986, to 
include his treatment with INH for one 
year.  

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


